DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .          
 RCE Acknowledgement 
The Applicant’s ‘Request for Continued Examination’ (RCE) dated 11/30/2020 under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after the final rejection Office Action (OA).  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action (OA) has been withdrawn pursuant to 37 CFR 1.114, and Applicant's RCE submission filed on 30 NOVEMBER 2020 has been entered.          
 Status of Claims 
Claims 1-28 are pending in this instant application per claim amendments and remarks filed in the RCE on 11/30/2020 by Applicant, wherein Claim 1 is the only independent method claim with Claims 2-28 dependent on said independent method claim.  Said claim amendments have amended independent Claim 1 only.        
No additional IDS has been filed by the Applicant since 03/31/2020.             
This Office Action is a non-final rejection in response to the claim amendments & the remarks filed by the Applicant on 30 NOVEMBER 2020 as part of the RCE for its original application of 10/24/2018 that is titled:          “System and Method for Sharing 
Expenses”.          
Accordingly, amended Claims 1-28 are now being rejected herein.       

 Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:      
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.              

Claims 1-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more, wherein Claim 1 is the independent method claim.           
Analysis                         
Claim 1: Ineligible.                        
The claim recites a series of steps.  The claim is directed to a method, which is a statutory category of invention (Step 1: YES).     

The claim is analyzed to determine whether it is directed to a judicial exception.  
The claim recites the limitations of a method for sharing for expenses between members of an organization comprised of:     joining an organization so as to be designated a first member of the organization;   receiving, by the first member, a notification that a bank account has been created for the first member at a bank;   depositing, by the first member, money directly or indirectly into the bank account;   receiving, by the first member, a rendered service by a provider;   submitting an expense associated with a rendered service provided to the first member by a provider;   and   effecting that the expense has been paid with monies from other members of the 

That is, other than reciting steps of using an organization with member/s having bank account/s and rendered service by a medical provider, nothing in the claim precludes the limitations from practically being performed as organizing human activity or in the human mind.  For example, but for the “effecting that the expense has been paid with monies from other members of the organization” language, the claim encompasses the user manually determining steps that represent automation of human activity.  Similar manual activities can be carried out for organizing human activity and/or by mental steps.  These limitations are mental processes or organizing human activities of the group --- “Certain Methods of Organizing Human Activity” (Step 2A1-YES).                          

Next, the claim is analyzed to determine if it is integrated into a practical application.  The claim recites limitations about effecting that the expense has been paid with monies from other members of the organization, with additional limitations in dependent claims about a digital copy of an expense for the rendered service for the first member;  to perform these steps.  The steps of effecting that the expense has been Step 2A2-NO).             

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional element/s in the claim amount/s to no more than mere instructions to apply the exception using a generic computer and/or computer component/s (a method of sharing costs between multiple parties).  The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer and/or computer component/s over internet cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  For the additional steps of a digital copy of an expense for the rendered service for the first member in Step 2A, this has been re-evaluated in Step 2B and is determined to be well-understood, routine, conventional activity in the field.  The background does not provide any indication that a method of sharing costs between multiple parties is anything other than a generic, off-the-shelf computer and/or computer component/s, and the Symantec, TLI, and OIP Techs. court decisions (MPEP ‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  For these reasons, there is no inventive concept and the claim is not patent eligible.                
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself.  Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO), and the claim is not patent eligible.               

The analysis above applies to all of the dependent method claims 2-28 do not resolve the issues raised in the independent Claim 1.  Accordingly, dependent method Claims 2-28 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.           
Therefore, said Claims 1-28 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.            

 Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  The Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.               

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:         

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.    


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.)	Determining the scope and contents of the prior art.         
2.)	Ascertaining the differences between the prior art and the claims at issue.       
3.)	Resolving the level of ordinary skill in the pertinent art.       
4.)	Considering objective evidence present in the application indicating obviousness or nonobviousness.            


Claims 1-28 are rejected under 35 USC 103 as unpatentable over a combination of references as described below for each claim/ limitation.           

(NOTE:     Latest ‘amendments to the claims’ filed by the Applicant on 11/30/2020 are shown as bold and underlined additions, and all deletions may not be shown, or may not be underlined when stricken through.  Underlined amendments to the claims that are shown below are from previously submitted claim amendments by the Applicant.)                   


Independent Claim 1 is rejected under 35 USC 103 as unpatentable over Pub. No. US 2010/ 0205096 filed by Meggs, Anthony F. (hereinafter “Meggs”) in view of Pub. No. US 201/ 0034863 filed by Ross, Jerry (hereinafter “Ross”), and further in view of US Patent No. 8,880,435 issued to Catlett et al. (hereinafter “Catlett”), and as described below for each claim/ limitation.           

Examiner notes that all claims have been copied as recited by the Applicant to keep them readable and whole, even if the limitations within a claim that are not taught explicitly by the primary/previous reference (are noted in parentheses), but these limitations are noted explicitly as taught by a secondary/new reference whenever a secondary/new reference has been used.                

Examiner notes that, for brevity in this rejection, the motivation statement has not been repeated herein every time a secondary reference has been used.           

With respect to Claim 1, Meggs teaches ---   
1.    A method for sharing for expenses between members of an organization comprising:           



Meggs teaches ---            
joining an organization so as to be designated a first member of the organization;      
setting up a bank account at a bank in response to the first member joining the
organization;            
(see at least:   Meggs ibidem;  and paras [0025]-[0026], [0038], [0053], [0068]-[0069], [0076] & [0079] about Mutual Sharing Association or MSAs and their characteristics;  and para [0026] 


Meggs teaches ---          
receiving, by the first member, a notification that the bank account has been created for the first member at the bank;          
depositing, by the first member, money directly or indirectly into the bank account;       
(see at least:   Meggs ibidem;  and paras [0025]-[0026], [0038], [0053], [0068]-[0069], [0076] & [0079] about Mutual Sharing Association or MSAs and their characteristics; & FIG. 2/para [0085] about {“The present invention, upon receiving the need and through the needs assignor 54, assigns the need 52 to another member of the group.  Again referring back to FIG. 2, the Messerli household is assigned a portion of the Beck's needs posting and presented to them through the Share posting 56.  Upon acceptance of their portion of the need posting, a Share posting processing 58 is activated.  This action moves the resources allocated from the requestee to the requestor.  In FIG. 2, the Messerli household has moved $180.00 from their bank account to the Beck's deposit account.  In the present invention, before processing the Share posting, the member is provided with all the applicable disclosures as required by the legal jurisdictions applicable to that member.  These disclosure are updated as need as provided through the disclosure device 60.”};  which are the same as claimed limitations above)   


Meggs teaches ---        
receiving, by the first member, a rendered service by a provider;        
submitting an expense associated with the rendered service provided to the first member by a provider;   and      
(see at least:   Meggs ibidem;  and paras [0025]-[0026], [0038], [0053], [0068]-[0069], [0076] & [0079] about Mutual Sharing Association or MSAs and their characteristics; and paras [0063]-[0067] about {“As members authenticate or login into the VSE, the present invention determines if the member has a Share Request resulting from a matched need posting is due or not.  If he does, the member will be ushered to a screen view much like FIG. 2.  In the sixth section 42 of this screen view, the member is being presented with a specific "need" that has been posted and a request to submit his equal share to meet that need.  Matching a specific need with a specific share request is a critical requirement of regulatory agencies and is accomplished as the VSE works its way down the list of posted needs (see fourth section 24).”} ...... & {“The VSE finds the next available need and posts that need and its information in the sixth "Need Posting" section 42.  In a parallel process, the present invention inputs the calculated average share amount in the "Share Posting" section, as well as any other fees that the exchange chooses or needs to collect.”} ...... & {“The sixth section 42 also provides the member with a "share submit" function.  By clicking on the share submit button 44, the member is approving and initiating the debiting of his "Share Account" in an amount equal to or at least a portion of the share request and any additional fees to be collected.  The VSE then credits the "Needs Account" of the member who has had his need posted into the exchange and the "Gifts Accounts" of any additional fees.  Thus, the VSE has now complied with the Department of Insurance's member-to-member direct sharing restriction, by replacing what has traditionally been a mailbox-to-mailbox process with an account-to-account electronic process.”} ...... & {“These members will then authenticate into the VSE to accept the shares.  At this point, the member can choose to either have the VSE send their care provider an electronic check (written off the needs account) for services rendered or pay the doctor or service provider directly.  A member's TAGS profile 10 can be used to give a member the choice to automate this function.”} ...... & {“Prior to completing the "share submit" process, the member is prompted to accept any specific state disclosures to 


Meggs teaches ---     
effecting that the expense has been paid in response to a provider payment schedule with monies from other members of the organization that have (remained independent in respective separate bank accounts at the bank) prior to paying the provider, wherein (no monies are pooled by the bank) prior to the organization receiving a notification that the provider provided the rendered service, wherein the bank accounts of the other members were set up in response to the other members joining the organization, and wherein effecting payment to the provider with monies from the other members of the organization is (accomplished by mimicking) the organization by bank when paying the provider that causes a payment from the other members to the provider on behalf of the first member to appear, as observed by the provider, as if the payment originated from the organization.         
(see at least:   Meggs ibidem;  and paras [0025]-[0026], [0038], [0053], [0068]-[0069], [0076] & [0079] about Mutual Sharing Associations or MSAs and their characteristics;  & para [0085] about {“The present invention, upon receiving the need and through the needs assignor 54, assigns the need 52 to another member of the group.  Again referring back to FIG. 2, the Messerli household is assigned a portion of the Beck's needs posting and presented to them through the Share posting 56.  Upon acceptance of their portion of the need posting, a Share posting processing 58 is activated.  This action moves the resources allocated from the requestee to the requestor.  In FIG. 2, the Messerli household has moved $180.00 from their bank account to the Beck's deposit account. In the present invention, before processing the Share posting, the member is provided with all the applicable disclosures as required by the legal jurisdictions applicable to that member.  These disclosure are updated as need as provided through the disclosure device 
60.”}; which together are the same as claimed limitations above to include that are similar to ‘wherein the bank accounts of the other members were set up in response to the other members joining the organization’;  AND & paras [0053]-[0058] about {“Direct Sharing is a method for posting, publishing and transacting the sharing of eligible needs in a way that 
1.  Matching a specific share with a specific need;     
2.  The exchange must use a members-to-member direct sharing process and not pool funds;       
3.  The exchange must not build reserves;   and     
4.  The exchange must make obvious attempts to disclose to its members that the service is not insurance and does not imply a guarantee of benefits.
FIG. 2 illustrates how a Virtual Share Exchange can leverage information and data captured in the TAGS profile 10 of its members to transact the direct sharing of needs in a way that complies with Department of Insurance and state regulatory requirements.”};  which together are the same as claimed limitations including about ‘no monies are pooled by the bank’;  AND paras [0029]-[0037] about {“To capitalize on their market potential and shed their regulatory burdens, MSAs need some innovative processes in their structure that accomplish the following:      
1) Markets, transacts and fulfills services through an obvious context of shared values, faith, interests and community;    
2) Embraces and adopts innovative uses of traditional insurance to mitigate association and member risk;     
3) Creates an obvious delineation between traditional insurance and sharing by focusing sharing plans on deductibles and out-of-
pocket expenses that accompany high deductible insurance plans;   
4) Matches and presents a specific "member need" with every "share request" in a real-time transaction initiated by the member;       
5) Transacts a direct "account-to-account" process;     
6) Displays all regulatory disclosures prior to the exchange (transaction) of shares;  and    
7) Provides complete visibility and history into all share transactions.    

weight and suppression of regulatory concerns.”}; & FIGS. 1/2; &  paras [0039]-[0047] about {“In order to effectively manage a VSE, members must be able to build and manage personal profiles called TAGS.  TAGS (Trusted Agent and Gifting System) provide associations the means to capture and manage member specific information and execute share transactions in accordance with member desires.  While TAGS can be customized to capture broad categories of information and can be used in an endless number of processes and transactions, there are six (6) TAG functions that are used in the preferred embodiment.  These functions are found to be some of the most successful practices for better management of a VSE.  These functions are: 
1.  Captures all household demographics and psychographics necessary to effectively manage the functions and purpose of the Virtual Share Exchange;        
2.  Stipulates at least one (1) "share account" that will be used for debiting shares;         
3.  Stipulates at least one (1) "gift account" that will receive shares that are debited;      
4.  Stipulates at least one (1) "needs accounts" that will be credited should the member receive shares from other members to meet a need;         
5.  Captures all financial information required to transact the debiting and crediting between accounts;         
6.  Provides white list and black list functionality to indicate the information that the member is willing to share with the community;        
Provided in FIG. 1 is an example of a TAGS profile 10 that demonstrates the types of information that can be captured and archived.  This information is provided by a member and then used by the VSE to process benefits and/or requests.”};  & para [0066] about {“These members will then authenticate into the VSE to accept the shares.  At this point, the member can choose to either have the VSE send their care provider an electronic check (written off the needs account) for services rendered or pay the doctor or service provider directly.  A member's TAGS profile 10 can be used to give a member the choice to automate this function.”};  which together are the same as claimed limitations above including about ‘wherein effecting payment to the provider with monies from the other members of the organization ......... by bank when paying the provider that causes a payment from the other members to the provider on behalf of the first member to appear, as observed by the provider, as if the payment originated from the organization’)      

Meggs teaches as disclosed above, but it may be argued that it may not explicitly disclose about ‘(remain independent in respective separate bank accounts at the bank)’ and ‘wherein the bank accounts of the other members were set up in response to the other members joining the organization’.  However, Ross teaches them explicitly.      
(see at least:   Ross Abstract & Summary in paras [0003]-[0006]; & para [0070] about {“In another aspect, the method can comprise establishing a new "community-based" pricing and revenue income distribution approach whereby interest income from the line of credit accounts can be distributed monthly.  As an example, Member Banks can retain 1/3rd of the interest posted /collected on all GlobeOne line of credit accounts opened within their institution invitation community.  As an example, each GlobeOne Individual Member, in good standing, can receive 1/3rd of the interest posted/collected to GlobeOne line of credit accounts for members they invited, regardless of which Member Bank opened the account(s).  As another example, all remaining interest from all GlobeOne Member Banks can be accumulated and distributed proportionately to all inviting Individual Members in good standing, based on the cumulative number of invitations.  As a specific example, for a global community of 1000 credit line accounts, a member who invites 15 people can receive 15/1000ths of the Global Community distribution.  As another example, 50% of distributions for Individual Members can be posted to the member's security account and 50% to the member's checking account.”}; & para [0075] about {“In an aspect, when a GO checking account is funded, the Member Bank can issue a debit card linked to the account.  All normal debit card capabilities are anticipated.  The existing branded debit card network access & infrastructure at the Member Bank can be utilized to manage GO debit card transactions at the point of sale (POS).  As an example, a GO debit card can be presented at a merchant POS and can be processed by the merchant as a debit card transaction request.  Authorization for the debit card transaction request can be sent from an acquiring processor of the merchant to the Member Bank's issuer card processor. The issuer card processor can forward the debit card transaction request to the Member Bank for approval or decline of the debit card transaction request.  The Member Bank (issuer) can follow authorization process for debit transactions to the GO checking account.  A decision can be made that the debit transaction is approved or declined by the Member Bank and the decision can be transmitted  at the bank’ and ‘wherein the bank accounts of the other members were set up in response to the other members joining the organization’)      
Examiner notes that Ross teaches about other claimed limitations also.         

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Meggs with the teachings of Ross.  The motivation to combine these references would be to provide a method and apparatus that enables similar individuals with similar backgrounds to pool their resources such that the cost to each individual is reduced as opposed to groups with a plethora of individuals (see para [0012] of Meggs), and to provide sophisticated methods and systems for financial service (see para [0002] of Ross).            


Meggs and Ross teach as disclosed above, but they may not explicitly disclose about (accomplished by mimicking).  However, Catlett teaches it explicitly.
(see at least:  Catlett Abstract & Summary in C2,~L7 to C3,~L5;  and C1,~L34-44 about {"In one typical scenario, a fraud organization maintains a phishing or pharming web site to impersonate a legitimate online banking application.  The fraud ring may then use email or other communications along with social engineering techniques to trick legitimate banking customers into logging on to the fraudulent web site, accomplished by mimicking')     
Examiner notes that Catlett’s teachings include about “impersonate/ impersonating” that are synonyms for ‘mimicking’; and Catlett’s combined teachings cited above teach about ‘accomplished by mimicking’.            

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Meggs with the teachings of Ross.  The motivation to combine these references would be to provide a method and apparatus that enables similar individuals with similar backgrounds to pool their resources such that the cost to each individual is reduced as opposed to groups with a plethora of individuals (see para [0012] of Meggs), and to provide sophisticated methods & systems for financial service (see para [0002] of Ross), and to provide systems & methods for fraud detection and tracking in business computing systems (see C1, ~L66 to C2, ~L4 of Catlett).       




Dependent Claims 2-13, 15-18 & 21-28 are rejected under 35 USC 103 as unpatentable over Meggs in view of Ross and Catlett as applied to the rejection of independent Claim 1 above, and further in view of Pub. No. US 2014/ 0142973 filed by Henley, Julian (hereinafter “Henley”), and as described below for each claim/ limitation.        

With respect to Claim 2, Meggs, Ross and Catlett teach ---             
2.    The method of Claim 1, wherein the rendered service is a medical treatment and the provider is one of a doctor, a nurse, and a medically trained professional, wherein the provider treats the first member as a patient.          
(see at least:   Meggs ibidem;  and see citations already made above; & para [0008] about {“With respect to health care, the average consumer would not be able to afford much more than the basic healthcare coverage if grouping of resources was not available.  Cutting edge surgical or drug treatments would be difficult, if not, impossible for the average consumer based upon current medical rates being charged in the medical industry.”};  which are the same as claimed limitations above)    
(see at least:   Ross ibidem;  and see citations already made above)      
(see at least:   Catlett ibidem;  and see citations already made 
above)     

Meggs and Ross teach as disclosed above, but they may not explicitly disclose about 
‘(a medical treatment)’ and ‘(a medically trained professional)’.  However, Henley 
teaches them explicitly.            
(see at least:   Henley Abstract and Background & Summary in paras [0007]-[0058];  and para [0025] about {“The illustrative exemplary non-limiting implementation of an on-line healthcare market exchange disclosed herein is described primarily in the context of providing an on-line auctioning process for the purpose of negotiating the price for the performance of a particular personal medical service by a professional medical physician on an individual patient--this is in contrast to the obtaining of an `impersonal` professional service or opinion that is rendered remotely such as, for example, the reading of an X-ray or an MRI image.”}; & para [0057] about {“The exemplary on-line healthcare marketplace or market exchange (HME) implementation disclosed herein enables individual on-line users, employers, finance brokers & insurers to find, evaluate, compare, negotiate & bid on the purchase of health care services 
Examiner notes that Henley teaches about other claimed limitations also.         

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Meggs and Ross with teachings of Henley.  The motivation to combine these references would be to provide a method and apparatus that enables similar individuals with similar backgrounds to pool their resources such that the cost to each individual is reduced as opposed to groups with a plethora of individuals (see para [0012] of Meggs), and to provide sophisticated methods and systems for financial service (see para [0002] of Ross), and to provide systems & methods for fraud detection and tracking in business computing systems (see C1, ~L66 to C2, ~L4 of Catlett), and to provide on-line consumers with a single convenient 



With respect to Claim 3, Meggs, Ross, Catlett and Henley teach ---          
3.    The method of Claim 1, further comprising:           
submitting, by the first member, the expense associated with the rendered service directly to the organization.           
(see at least:   Meggs ibidem;  and see citations already made above; & para [0007] for health expenses; & para [0010] about {“With more of these people using the benefits, the more likely the premiums and associated costs with providing these benefits for all the individuals increases.”}; & paras [0013]-[0020] in Brief Summary of the Invention;  which together are the same as claimed limitations above)         
(see at least:   Ross ibidem;  and see citations already made above)    
(see at least:   Catlett ibidem;  and see citations already made above)     
(see at least:   Henley ibidem;  and see citations already made 
above; & paras [0028]-[0030] about {“This tool/feature provided by the healthcare market exchange web-site can reduce the cost of a medical service or procedure by enabling, for example, an insurance company to negotiate a lower price for the policy-holder who elects to receive treatment at that underutilized facility.”} ...... & {“The cost for such a "market value" policy can be reduced because the insurer may be able to negotiate a lower price for securing a needed service on a case-by-case basis (e.g., by contracting to have a service performed at a particular time, or within a specified range of times, in an otherwise underutilized facility).”}......& {“The expense (e.g., finalized bid price) of the rendered medical services is taken from the policy residual death benefit and the policy holder's death benefit then becomes the remaining balance.”};  which are together the same as claimed limitations above)     



With respect to Claim 4, Meggs, Ross, Catlett and Henley teach ---          
4.    The method of Claim 1, further comprising:              

(see at least:   Meggs ibidem;  and see citations already made above)    
(see at least:   Ross ibidem;  and see citations already made above)    
(see at least:   Catlett ibidem;  and see citations already made above)     
(see at least:   Henley ibidem;  and see citations already made above; & para [0052] about {“the ability of a user/bidder to automatically access their HSA and/or MSA account to finance bidding and payment for rendered services further enhances the value of having an HSA and MSA”}; & para [0082] about {“Some examples of qualifier databases include the AMA's membership roster, a State Medical Licensing Board's roster of licensed physicians, the American College of Surgeons roster of board certified surgeons and a roster of Board Certified Plastic and Reconstructive Surgeons, as well as specific hospital staff privileges roster.  If the professional/ licensed service provider is qualified to render the professional/ licensed service being offered, the qualifications are authenticated by the system 16 and the provider-transmitted service and offering price data, including any restrictions (specifications) are accepted by the system 16 as a conditional offer for sale.”}; which together are the same as claimed limitations above)    



With respect to Claim 5, Meggs, Ross, Catlett and Henley teach ---          
5.    The method of Claim 1, further comprising:          
effecting a submission of an invoice for the expense to the organization, wherein the submission of the invoice may be from one of (i) the provider, and (ii) the first member.       
(see at least:   Meggs ibidem;  and see citations already made above)    
(see at least:   Ross ibidem;  and see citations already made above)    
(see at least:   Catlett ibidem;  and see citations already made 
above)     
(see at least:   Henley ibidem;  and see citations already made above;  & para [0084] about {“The HME web-page server computer transaction system 16 notifies the buyer and seller that the transaction is complete and the registered buyer and seller identification and transaction selling price entered into a transaction analysis and billing database 77 wherein the parties 



With respect to Claim 6, Meggs, Ross, Catlett and Henley teach ---          
6.    The method of Claim 1, further comprising:             
effecting a generation of an invoice for the expense to the organization, wherein the generation of the invoice may be from one of (i) the provider, and (ii) the first member.       
(see at least:   Meggs ibidem;  and see citations already made above)    
(see at least:   Ross ibidem;  and see citations already made above; & para [0069] about {“an online bill payment service for Individual Members can be provided as permitted by local rules regulations”}; & para [0087] about {“A DDA can be a non-interest bearing demand deposit checking account that allows access via a GO debit card, money transfers, a bill pay, eChecks, an ATM, and the like.”};  which together are the same as claimed limitations above)    
(see at least:   Catlett ibidem;  and see citations already made 
above)     
(see at least:   Henley ibidem;  and see citations already made above including para [0084])    



With respect to Claim 7, Meggs, Ross, Catlett and Henley teach ---           
7.    The method of Claim 1, further comprising:            
effecting an update for an invoice for the expense to be provided to the organization, wherein the update of the invoice may be from one of (i) the provider, and (ii) the first member.              
(see at least:   Meggs ibidem;  and see citations already made above)      
(see at least:   Ross ibidem;  and see citations already made above including paras [0069] & [0087])    
(see at least:   Catlett ibidem;  and see citations already made 
above)     
(see at least:   Henley ibidem;  and see citations already made above including para [0084])    



With respect to Claim 8, Meggs, Ross, Catlett and Henley teach ---          
8.    The method of Claim 1, further comprising:                
cooperating, by the first member, with the organization to ensure that the bank receives sufficient information to update a payment file associated with the expense for the rendered service and that the payment file includes information to pull monies from other member bank accounts, without pooling any funds, to pay the expense for the first member.              
(see at least:   Meggs ibidem;  and see citations already made above)    
(see at least:   Ross ibidem;  and see citations already made above)    
(see at least:   Catlett ibidem;  and see citations already made 
above)     
(see at least:   Henley ibidem;  and see citations already made above; & paras [0106]-[0108] about {“Such may include bids by service providers to provide a particular healthcare service/ procedure.  Updates to offers and subsequent bids are also processed and posted on-line.  Other available transactions may include negotiated bids with counter offers.”} ...... &{“FIG. 7A provides an overview of some of the basic features and user resources provided on-line via the on-line auction transaction and healthcare market exchange system (HME) website.”} ...... & {“A membership account with the HME is initially set up by a user on-line via the HME web-site.  Thereafter, payments for procured healthcare services may be conveniently processed on-line via the HME website.  The user may also make on-line arrangements through the web-site to have bids and other healthcare payments financed at least in part through a personal HSA and/or MSA.”};  which together are the same as claimed limitations above)      



With respect to Claim 9, Meggs, Ross, Catlett and Henley teach ---          
9.    The method of Claim 1, further comprising:              
cooperating, by the first member, with the organization to ensure that the bank receives a method of payment file associated with the expense for the rendered service and that the payment file includes information to pull monies from other member bank accounts, without pooling any funds, to pay the expense for the first member.             
(see at least:  Meggs ibidem;& see citations already made above)    
(see at least:   Ross ibidem;  and see citations already made 

(see at least:   Catlett ibidem;  and see citations already made 
above)     
(see at least:   Henley ibidem;  and see citations already made above; & para [0116] about {“a personal "health-card" payment mechanism similar to a conventional credit card or bank card arrangement may be set up by a user through the HME.  The personal user's health-card may be set up through the HME so as to automatically access funds on-line from multiple financial sources and make a variety of payment options available for each and any transaction.  A user/bidder may use the health-card to access their HSA and/or MSA to finance bids and make payment for rendered services while on-line through the HME web-site.”}; & para [0119] about {“In this example, upon visiting the HME website homepage, a bidder/customer/user completes an Account Profile page on-line wherein relevant personal financially related information is submitted such as, for example, HSA Act information, personal credit and/or debit card information, bank account information, etc.”} ...... & {“The HME website server system then sends a Verification of Account Profile for the user to accept which authorizes the making of payments from the user's accounts.”};  which together are the same as claimed limitations above)        



With respect to Claim 10, Meggs, Ross, Catlett and Henley teach ---          
10.    The method of Claim 1, further comprising:            

(see at least:   Meggs ibidem;  and see citations already made above)    
(see at least:   Ross ibidem;  and see citations already made above; & para [0077] about {“A GO checking account can be a non-interest bearing, demand deposit account (DDA) that can allow access via GO debit card, money transfers, bill pay, eChecks, and ATM debit transactions which can be processed. In an aspect, for all debit transactions (e.g., GO debit card purchase, GO money transfer send, teller or ATM cash withdrawal, and the like) presented for payment, the GO checking account balance is considered first.  If there is sufficient money available, the debit can be paid and posted.  If there are insufficient funds available in the GO checking account, combined balances of the checking account and the GO credit line available credit can be calculated.  If the combined balances are sufficient to cover the debit, the debit can be paid and posted and a transfer from the line of credit to the DDA occurs sufficient to cover items being presented.  If there are insufficient funds available between combined checking account balance and available credit of the GO credit line account to pay the debit, the transaction can be declined and/or returned.”};  which are the same as claimed limitations above)       
(see at least:   Catlett ibidem;  and see citations already made 
above)     
(see at least:   Henley ibidem;  and see citations already made above;  & para [0050] about a financing and payment mechanism is provided in the form of a "health card" which, for example, may have the physical appearance of a conventional credit/debit card and may easily be implemented using a similar underlying infrastructure and technology.”}; & para [0052] about {“ the ability of a user/bidder to automatically access their HSA and/or MSA account to finance bidding and payment for rendered services further enhances the value of having an HSA and MSA.  A still further aspect of the health card financing mechanism disclosed herein is that specific financing options and/or a particular predetermined sequence for debiting payments from different accounts may be selected &/or programmed by the user/ member on-line, for example, via a secure data link.”}; & para [0077] about {“and for making on-line payments/arrangements for healthcare/ medical service financing.  A personal "healthcard" 



With respect to Claim 11, Meggs, Ross, Catlett and Henley teach ---           
11.    The method of Claim 1, further comprising:         
accumulating, by the first member, a plurality of expenses associated with the rendered service for the first member from the provider;   and             
submitting, by the first member, the plurality of expenses to the organization that effects the bank to pay the plurality of expenses with monies from other member bank accounts, wherein the monies from other member bank accounts remain independent, distinct, and are not pooled prior to paying the provider.         
(see at least:   Meggs ibidem;  and see citations already made above;  & para [0007] about {“By pooling resources into a common fund, the group members are able to afford insurance coverage for such things as health, automobile and life.  Without being able to pool resources, the individual would have to bear the  

(see at least:   Ross ibidem;  and see citations already made above)      
(see at least:   Catlett ibidem;  and see citations already made 
above)     
(see at least:   Henley ibidem;  and see citations already made above; & para [0033] about {“it provides or makes available through on-line transaction a medical warranty coverage insurance product that is tailored to cover such additional medical care expenses that result from unanticipated medical expenses encountered during performance of the specific purchased service (i.e., a single medical event/service); & para [0053] about {“Such accounts are typically restricted in use to saving funds for medical expenses and health related services.  One type of such flexible spending medical account attaches to the individual and follows the individual through different employers.”};  which together are the same as claimed limitations above)    



With respect to Claim 12, Meggs, Ross, Catlett and Henley teach ---          
12.    The method of Claim 1, further comprising:             
aggregating, by the first member, expenses for submission to the organization that the organization will provide to the bank to pay the expenses of the first member with monies from independent and non-pooled bank accounts owned by other members of the organization.              
(see at least:   Meggs ibidem;  and see citations already made above including about ‘non-pooled bank accounts’ in Claim 11 above)    
(see at least:   Ross ibidem;  and see citations already made above)    
(see at least:   Catlett ibidem;  and see citations already made 
above)     
(see at least:   Henley ibidem;  and see citations already made above; & para [0113] about {“the HME service also offers and makes available on-line a medical warranty coverage insurance product that is intended to cover any such additional medical care expenses that may result from unanticipated medical expenses encountered during performance of the specific purchased service (i.e., a single medical event/service)”};  which are the same as claimed limitations above)     



With respect to Claim 13, Meggs, Ross, Catlett and Henley teach ---           
13.    The method of Claim 1, further comprising:          
allotting, by first member, funds in the bank account of the first member for expenses 
submitted to the organization on behalf of other members of the organization;   and       maintaining funds in the bank account of the first member independent from any collective fund associated with all members of the organization.         
(see at least:   Meggs ibidem;  and see citations already made above including about ‘bank account’ in Claim 1 above)    
(see at least:   Ross ibidem;  and see citations already made above;  & para [0069] about {“As another example, GlobeOne sweep transaction can be implemented, whereby line of credit accounts can be interrogated to determine whether an outstanding balance exists, and if so, a sweep of funds from a checking account can occur.  As another example, the method can comprise establishing a new referral system, where Individual Members can be compensated for inviting other prospects that become members and contribute to the community.  The invitation process cannot be 
(see at least:   Catlett ibidem;  and see citations already made 
above)     
(see at least:   Henley ibidem;  and see citations already made above; & para [0053] about {“Unused funds may accumulate and may be used in subsequent years.  Funding for such accounts may come from pre-tax dollars contributed by the employer and/or the employee.  For example, a portion of an individual's health savings/spending account may be funded by the employer and a portion by the individual account owner.”}; & para [0108] about {“In addition, as a user accumulates unspent funds within his/ her personal HSA each year, that user will progressively qualifying for a greater and greater deductible amounts on their catastrophic or other medical insurance coverage &,consequently, will therefore also qualify for lower overall insurance premium payments.”}; & para [0115] about {“For example, payment on a winning bid for the provision of a particular healthcare or professional/licensed service may be financed in part or in whole by using funds from a member user's existing insurance policy, Health Savings Account (HSA) or an Medical Savings Account (MSA).  Arrangements for communicating and directly debiting funds from various commercial and financial sources may be set up through the HME website by a user and automatically carried out in response to one or more on-line initiated instructions by the user.  The HME web-site server automatically accesses the appropriate databases in the background to 



With respect to Claim 15, Meggs, Ross, Catlett and Henley teach ---           
15.    The method of Claim 1, further comprising:        
assigning, by the first member, rights in receivable payments from the bank to the organization, wherein the upon receipt of the receivable payments by the organization, 
the organization distributes funds to the provider.           
(see at least:   Meggs ibidem;  and see citations already made above)    
(see at least:   Ross ibidem;  and see citations already made above; & para [0099] about {“Member Banks can accept payment advices from the GlobeOne system for authorized member transfers within the GlobeOne network.  Funds can be made immediately available to all receiving members of any Member Bank.”}; & para [0133] about {“In an aspect, in the event that a money transfer is attempted to a non-member, instead of completing the money transfer, an email with a referral invitation can be sent to the receiving non-member consumer advising of the attempt to 
(see at least:   Catlett ibidem;  and see citations already made 
above)      
(see at least:   Henley ibidem;  and see citations already made above; & para [0028] about {“Such underutilized medical facilities and medical service providers also may agree to lower pricing if they receive payment at time of bid closure instead of, for example, after a customary 8-12 week post-service insurance reimbursement delay.”}; & para [0056] about {“ The patient negotiates best price from their chosen physician and the HME coverage plan spending is protected in part by the co-pay and in greater part by on-line market pricing of services free of processing costs.  In this regard, the inventors believe that if doctors are allowed to treat patients and receive immediate payment or prepayment, are spared from labyrinthine processing and billing delays, they will offer significant cost savings to patients and subsequently to HME as the insurance underwriter for spending beyond the deductible fence.”};  & para [0098] about {“If for example a provider is offering a $900 discount coupon for a cash paying buyer for a tonsillectomy, the buyer per example may purchase such a coupon on-line at the HME system website for $40 via an "instant buy" option or for $32 via a bidding process.  When the provider of services is receiving his payment for a procedure (tonsillectomy) for which he normally charges $1800 (but more often receives or accepts only $640 from the patient's insurance company after substantial delay), he accepts the $900 discount coupon in lieu of partial payment and the patient than pays the remaining $900 from his HSA or MSA account (or other personal financial resources). This arrangement allows medical/healthcare service providers to offer significant discounts to cash paying patients yet preserve their pricing profile confidentiality and avoid the perception of converting personalized health care to a negotiated commodity.  In this manner, patients may gain a pre-negotiated discount from their favored provider, the provider gains a new cash paying patient, and the prevailing perception that health care is not a 



With respect to Claim 16, Meggs, Ross, Catlett and Henley teach ---           
16.    The method of Claim 1, further comprising:          
authenticating, by the provider, the expense that is to be paid by the bank in response to receiving instructions from the organization;   and            
effecting, by the provider, the bank to pay the provider for the expense of the rendered service with funds from other members maintained in independent accounts.        
(see at least:   Meggs ibidem;  and see citations already made above)    
(see at least:   Ross ibidem;  and see citations already made 
above)    
(see at least:   Catlett ibidem;  and see citations already made 
above)     
(see at least:   Henley ibidem;  and see citations already made above; & para [0125] about {“FIG. 5 is a flowchart illustrating a fee payment and funding process.  Assumptions for the process can comprise membership fee can be paid before Member Bank accounts are opened.  A core banking system can store and retrieve pending applications.”};  which are the same as claimed limitations above)       



With respect to Claim 17, Meggs, Ross, Catlett and Henley teach ---           
17.    The method of Claim 1, further comprising:            
combining, by the first member, a plurality of expenses submitted to the first member from the provider for payment;   and               
effecting, by the first member, the bank to pay the plurality of expenses with funds from independent and non-pooled funds from other members of the organization.         

(see at least:   Ross ibidem;  and see citations already made above)    
(see at least:   Catlett ibidem;  and see citations already made 
above)     
(see at least:   Henley ibidem;  and see citations already made above including about ‘a plurality of expenses’ cited above in Claim 11)       



With respect to Claim 18, Meggs, Ross, Catlett and Henley teach ---          
18.    The method of Claim 1, further comprising:           
documenting, by the first member, a plurality of expenses for submission to the  organization that are to be paid by the bank in response to the submission.         
(see at least:   Meggs ibidem;  and see citations already made above including about ‘a plurality of expenses’ cited above in Claim 11)    
(see at least:   Ross ibidem;  and see citations already made above)    
(see at least:   Catlett ibidem;  and see citations already made 
above)     
(see at least:   Henley ibidem;  and see citations already made  
above including about ‘a plurality of expenses’ cited above in Claim 11; & including about ‘paid by the bank’ cited above in Claim 16)    



With respect to Claim 21, Meggs, Ross, Catlett and Henley teach ---           
21.    The method of Claim 1, further comprising:            
entering, by the first member, the expense into the organization that is to be paid to the provider form the bank.          
(see at least:   Meggs ibidem;  and see citations already made above including about ‘the expense into the organization’ cited above in Claim 11)     
(see at least:   Ross ibidem;  and see citations already made above)     
(see at least:   Catlett ibidem;  and see citations already made 
above)     
(see at least:   Henley ibidem;  and see citations already made above)    



With respect to Claim 22, Meggs, Ross, Catlett and Henley teach ---          
22.    The method of Claim 1, further comprising:         
equipping, by the first member, the organization with digital information representing a bill for the rendered service received by the first member from the provider that is to be paid for by the bank with funds from other members of the organization that are maintained in independent and distinct bank accounts, wherein the funds that pay the bill are not pooled prior to paying the provider.            
(see at least:   Meggs ibidem;  and see citations already made above including about ‘not pooled prior to paying the provider’ in Claim 11 above)     
(see at least:   Ross ibidem;  and see citations already made above)    
(see at least:   Catlett ibidem;  and see citations already made 
above)     
(see at least:   Henley ibidem;  and see citations already made above)    



With respect to Claim 23, Meggs, Ross, Catlett and Henley teach ---          
23.    The method of Claim 1, further comprising:           
exchanging, by the first member, information with the organization regarding the rendered service so as to enable the organization to direct the bank to pay a bill for the rendered service with funds from other members of the organization that are maintained in independent and distinct bank accounts, wherein the funds that pay the bill are not pooled prior to paying the provider.              
(see at least:   Meggs ibidem;  and see citations already made above including about ‘not pooled prior to paying the provider’ in Claim 11 above)     
(see at least:   Ross ibidem;  and see citations already made above)    
(see at least:   Catlett ibidem;  and see citations already made 
above)     
(see at least:   Henley ibidem;  and see citations already made above)    



With respect to Claim 24, Meggs, Ross, Catlett and Henley teach ---          
24.    The method of Claim 1, further comprising:           

(see at least:   Meggs ibidem;  and see citations already made above including about ‘not pooled prior to paying the provider’ in Claim 11 above)    
(see at least:   Ross ibidem;  and see citations already made above)    
(see at least:   Catlett ibidem;  and see citations already made 
above)     
(see at least:   Henley ibidem;  and see citations already made above)    



With respect to Claim 25, Meggs, Ross, Catlett and Henley teach ---          
25.    The method of Claim 1, further comprising:          
facilitating, by the first member, a cooperation between the organization and the provider, either before or after the rendered service, so at to enable the organization to direct the bank to pay a bill for the rendered service with funds from other members of the organization that are maintained in independent and distinct bank accounts, wherein the funds that pay the bill remain independent and are not pooled prior to paying the provider.              
(see at least:   Meggs ibidem;  and see citations already made above including about ‘not pooled prior to paying the provider’ in Claim 11 above)    
(see at least:   Ross ibidem;  and see citations already made above)    
(see at least:   Catlett ibidem;  and see citations already made 
above)     
(see at least:   Henley ibidem;  and see citations already made above)    



With respect to Claim 26, Meggs, Ross, Catlett and Henley teach ---          
26.    The method of Claim 1, further comprising:            
decreasing funds in the bank account of the first member in response to other members of the organization submitting additional expenses to the organization that are to be paid by the bank with funds from the first member that are maintained independently 

(see at least:   Meggs ibidem;  and see citations already made above including about ‘bank account’ in Claim 1 above; and including about ‘not pooled with any other funds’ in Claim 11 above)    
(see at least:   Ross ibidem;  and see citations already made above)    
(see at least:   Catlett ibidem;  and see citations already made 
above)     
(see at least:   Henley ibidem;  and see citations already made above including about ‘paid by the bank’ in Claim 16 above)    



With respect to Claim 27, Meggs, Ross, Catlett and Henley teach ---          
27.    The method of Claim 1, further comprising:             
monitoring, by the first member, a portal hosted by the organization that reflects payments made to the provider for a bill received by the bank with funds from other members of the organization that are maintained in independent and distinct bank accounts, wherein the funds that pay the bill are not pooled prior to paying the provider.        
(see at least:   Meggs ibidem;  and see citations already made above including about ‘bank account’ in Claim 1 above;  and including about ‘not pooled prior to paying the provider’ in Claim 11 above)     
(see at least:   Ross ibidem;  and see citations already made above)    
(see at least:   Catlett ibidem;  and see citations already made 
above)     
(see at least:   Henley ibidem;  and see citations already made above)    



With respect to Claim 28, Meggs, Ross, Catlett and Henley teach ---           
28. The method of Claim 1, further comprising:           
affirming, by the first member, that no portion of the money deposited into the bank account of the first member will be pooled into a common fund or common account controlled by the organization.           
(see at least:   Meggs ibidem;  and see citations already made above including about ‘not pooled prior to paying the provider’ in Claim 11 above)    
(see at least:   Ross ibidem;  and see citations already made above)    

above)     
(see at least:   Henley ibidem;  and see citations already made above)    




Dependent Claims 14 & 19-20 are rejected under 35 USC 103 as unpatentable over Meggs in view of Ross, Catlett and Henley as applied to the rejection of Claims 1-13, 15-18 & 21-28 above, and further in view of Pub. No. US 2014/ 0372143 filed by Kennedy et al. (hereinafter “Kennedy”), and as described below for each claim/ limitation.          

With respect to Claim 14, Meggs, Ross, Catlett and Henley teach ---           
14.    The method of Claim 1, further comprising:             
appending, by the first member, (a digital copy) of an expense for the rendered service 
for the first member, wherein the expense is to be paid by the bank with monies maintained in independent accounts of other members of the organization in response to instructions received from the organization based, at least in part, on (the digital copy) of the expense for the rendered service.           
(see at least:   Meggs ibidem;  and see citations already made above)    
(see at least:   Ross ibidem;  and see citations already made above)    
(see at least:   Catlett ibidem;  and see citations already made 
above)     
(see at least:   Henley ibidem;  and see citations already made above including about ‘paid by the bank’ in Claim 16 above)    

Meggs, Ross, Catlett and Henley teach as disclosed above, but they may not explicitly disclose about ‘(a digital copy)’ and ‘(the digital copy)’.  However, Kennedy teaches it explicitly.            
(see at least:   Kennedy Abstract and Brief Summary of the Invention in paras [0007]-[0011]; & para [0056] about {“In response to the information submitted with the electronic claim and the query of the database 122, an electronic EOB data packet is created at the health network (step 518) and sent from the DBMS 120 back to the provider host (step 520), where the EOB 
Examiner notes that Henley teaches about other claimed limitations also.          

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Meggs, Ross, Catlett & Henley with the teachings of Kennedy.  The motivation to combine these references would be to provide a method and apparatus that enables similar individuals with similar backgrounds to pool their resources such that the cost to each individual is reduced as opposed to groups with a plethora of individuals (see para [0012] of Meggs), and to provide sophisticated methods and systems for financial service (see para [0002] of Ross), and to provide systems & methods for fraud detection and tracking in business computing systems (see C1, ~L66 to C2, ~L4 of Catlett), and to provide on-line consumers with a single convenient Internet web-site source for conducting healthcare service research, participating in healthcare service auctions and fee negotiation, making healthcare payments and related financial arrangements &/or obtaining related services such as medical procedure insurance coverage (see para [0020] of Henley), and to provide 



With respect to Claim 19, Meggs, Ross, Catlett, Henley and Kennedy teach ---          
19.    The method of Claim 1, further comprising:              
delivering, by the first member, a digital copy of the expense for the rendered service for payment directly to the provider by the bank with funds maintained in individual and 
independent member accounts.           
(see at least:   Meggs ibidem;  and see citations already made above)    
(see at least:   Ross ibidem;  and see citations already made above)    
(see at least:   Catlett ibidem;  and see citations already made 
above)     
(see at least:   Henley ibidem;  and see citations already made above)    
(see at least:   Kennedy ibidem;  and see citations already made above including about ‘a digital copy’ in Claim 14 above)    



With respect to Claim 20, Meggs, Ross, Catlett, Henley and Kennedy teach ---           
20.    The method of Claim 1, further comprising:           
documenting, by the first member, a digital copy of the expense for submission to the organization that provides instructions for the digital copy to the bank for the bank to pay the expense with monies from other member bank accounts that are maintained independently without pooling any funds between member bank accounts.        
(see at least:   Meggs ibidem;  and see citations already made above)    
(see at least:   Ross ibidem;  and see citations already made above)    
(see at least:   Catlett ibidem;  and see citations already made 
above)     
(see at least:   Henley ibidem;  and see citations already made above)    
(see at least:   Kennedy ibidem;  and see citations already made above including about ‘a digital copy’ in Claim 14 above)    


 Response to Arguments 
Applicant's remarks and claim amendments dated 30 NOVEMBER 2020 with respect to the rejection of amended Claims 1-28 have been carefully considered, but they are not persuasive and do not put these amended claims in a condition ready for Allowance.  Thus, the rejection of amended Claims 1-28 has been maintained as described above.  Additionally, Examiner notes that all of the previous Claim Objections have been withdrawn based on amendments to Claim 1.  Thus, the rejection of amended Claims 1-28, as described above, is being maintained herein with some modifications in this Office Action to include new citations from both Meggs and Ross references, where needed to provide clarification in response to the Applicant’s claim amendments and remarks.  Applicant's arguments with respect to rejection of Claims 1-28 under 35 USC 103 have been considered, but they are moot in view of the new Catlett reference as well as additional citations from Meggs and Ross references for rejection, which were necessitated by the Applicant's ‘amendments to the claims’ and/or arguments.  See MPEP § 706.07(a).           

In response to the Applicant’s arguments of 11/30/2020 against the rejection under 35 USC 101, Examiner respectfully disagrees.  Applicant has argued that Claim 1 limitations of this invention are similar to DDR by presenting a tabular comparison of claims, and Examiner does not agree that this invention is similar to DDR.  Further, Examiner notes that DDR was a technical solution to a business problem introduced by use of the Internet that did not exist in the brick and mortar scenario in order to achieve the same result in the computer application (i.e., a customer lost by a merchant site 

In response to the Applicant’s previous arguments against the rejection under 35 USC 101, Examiner respectfully disagreed.  Applicant has argued that Claim 1 limitations of this invention that are directed to “setting up a bank account at a bank” for transfer of funds (per Applicant’s arguments);  and Examiner’s 101 rejection analysis shows it to be contrary to the above, because even the additional limitations identified are insufficient to integrate the recited judicial exception into a practical application.  Each of these limitations merely recites the use of generic computer technology to implement the otherwise abstract process on a computer server, to store customer bank accounts data, and to transmit and receive transaction data.  Applicant’s invention, fairly categorized as facilitating secure fund transfer transactions between bank accounts, is focused on improving business problem “in a more efficient manner” (per Applicant’s arguments).  Thus, the purported improvement identified by the Applicant is not an improvement to technology.  Instead, any improvement provided by these steps improves the abstract idea itself.  It is well-established, however, that improvements in the abstract idea are insufficient to confer eligibility on an otherwise ineligible claim.         

In response to the Applicant’s previous arguments against the rejection under 35 

USC 103, Examiner respectfully disagreed.  Further, Examiner notes that Meggs reference teaches about Mutual Sharing Associations or MSAs and their characteristics in paras [0025]-[0026], [0038], [0068]-[0069], [0076] & [0079] as listed above in the 103 rejection, which include transfer of funds between MSAs member accounts;  contrary to the latest Applicant’s arguments.           

 Examiner Request 
The Examiner requests, in response to this Office Action (OA), support must be shown for language added to any original claims on amendment and any new claims,  i.e., indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the Examiner in prosecuting this application.  When responding to this OA, the Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending, in reply to a rejection of claims in an application or patent under reexamination, the Applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The Applicant or patent owner must also show how the amendments avoid such references or objections.         

 Conclusion 
The prior art made of record and not relied upon, listed in Form 892, that is considered pertinent to the Applicant's disclosure and review for not traversing already issued patents and/or claimed inventions by the claims of the current invention of the Applicant.            

The Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  The Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the Applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.           

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sanjeev Malhotra whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday between 8:30-17:00 hours on a Flexible schedule.                  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to contact the Examiner directly.            

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.           

 Electronic Communications 
Prior to initiating the first e-mail correspondence with an Examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP §502.03 II.  All received e-mail messages including e-mail attachments shall be placed into this application’s record.  The Examiner’s e-mail address is provided below at the end of this Office Action.             
 /S.M./        Examiner, Art Unit 3691          sanjeev.malhotra@uspto.gov     
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691